  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA               )
                                       )       CRIMINAL ACTION NO.
       v.                              )           2:15cr22-MHT
                                       )               (WO)
BRODRICK BROWN                         )

                          OPINION AND ORDER

       Defendant Brodrick Brown is before the court on a

petition for revocation of his supervised release. The

petition alleges that he has committed two violations

of the conditions of his supervised release: (1) he

possessed a firearm and (2) he committed a new offense,

that    is,   he    has   been    charged      in    state    court      with

domestic      violence    in     the       third    degree    by   way     of

harassing communications, in violation of 1975 Alabama

Criminal Code §§ 13A-6-132 and 13A-11-8(b).

       Defense counsel filed a motion for Brown to receive

a mental-health evaluation to determine his competency

to participate in the revocation proceedings, as well

his    mental      capacity      at    the    time    of     the   alleged

violations.        The court held a hearing on the motion,
which is unopposed by the government, on September 17,

2019.   For the reasons explained below, the court will

order these and other mental-health evaluations, all to

be conducted at Bureau of Prisons (BOP) mental-health

facilities.



                                     A.

    A   court    may     order   a    competency         evaluation          on   a

party’s motion, or on the court’s own motion, “at any

time after the commencement of probation or supervised

release and prior to the completion of the sentence” if

there   is    “reasonable        cause         to    believe        that      the

defendant    may   presently         be   suffering          from   a    mental

disease or defect rendering him mentally incompetent to

the extent that he is unable to understand the nature

and consequences of the proceedings against him or to

assist properly in his defense.”                    18 U.S.C. § 4241(a).

The court may order a defendant to be committed for a

reasonable      period    of     time     to    the      custody        of    the

Attorney     General     to    be    placed         in   a    suitable        BOP



                                     2
facility       for       this        competency        examination.        See

§§ 4241(b), 4247(b).

       On    September      10,      2019,    Brown    was     evaluated    by

forensic      neuropsychologist              Dr.    Robert     Shaffer,    who

determined that Brown suffers from a “neurocognitive

disorder       secondary        to     brain       injury.”     Motion     for

Competency Evaluation and Motion to Continue (doc. no.

229)    at    Exh.     1.   Dr.      Shaffer       reports     that   Brown’s

“racing thoughts and ... communication are not subject

to voluntary control.” Id. Dr. Shaffer further opines

that Brown “will be unable to assist in his defense”

and    “unable    to     communicate         with     counsel    unless    his

mania is brought under control with medication.” Id.

       The    court,     therefore,          has    reasonable     cause    to

believe that Brown is suffering from a mental disease

or defect that renders him incompetent to continue with

the revocation proceeding.               The court will order him to

be evaluated at a BOP mental-health facility, pursuant

to     18    U.S.C.    §§    4241(b)         and    4247(b).       Once    the

examination is complete, the examiner will prepare a



                                        3
psychological        report      and    file          this     report   with       the

court    and    with       counsel,     pursuant          to    §    4247.     This

report        should        include          a        description        of        the

psychological and medical tests administered and their

results;       the        examiner’s        findings,           diagnosis,         and

prognosis       of        Brown’s      mental          condition;       and        the

examiner’s opinions as to whether, given the demands

that may be made on Brown throughout these proceedings,

he may currently be “suffering from a mental disease or

defect rendering him mentally incompetent to the extent

that     he    is    unable      to     understand             the    nature       and

consequences         of    the   proceedings              against     him     or    to

assist properly in his defense.”                      18 U.S.C. § 4241(a).



                                        B.

       If, after this evaluation, the court were to find

that Brown is incompetent to proceed, the court would

then be required to commit him again to the custody of

the Attorney General, and again he would need to be

hospitalized         for    treatment            in   a   suitable      facility,



                                        4
though this time in order to determine whether there is

a   substantial       probability       that,   in   the   foreseeable

future,    he   will    attain   the      capacity    to   permit   the

revocation proceedings against him to go forward.                   See

18 U.S.C. § 4241(d)(1).          The court wishes to avoid the

further delay and inconvenience to the parties, and to

the court, of another potential commitment, including

the extra time required to transport Brown from the BOP

facility back to this district and then back to the

facility again.         Thus, the court will order that, if

the BOP examiner finds Brown incompetent, the examiner

should, if possible and practicable as allowed by the

applicable statutory time constraints, see 18 U.S.C.

§ 4241(b),      and    without   an      additional    court    order,

immediately conduct a restoration evaluation pursuant

to § 4241(d)(1) to determine if there is a substantial

probability that, in the foreseeable future, Brown will

regain competency.        However, if the evaluator concludes

that Brown is incompetent to proceed but is unable, for

whatever     reason,     to   reach       the    related    issue    of



                                    5
restoration, the BOP should, if feasible, still hold

Brown    at    the    evaluation      site       so    that       a    competency

hearing    can    promptly       be   held       by    video-conferencing.

This    will     allow    the     court     to    order       a       restoration

evaluation, if appropriate, without first transporting

Brown back to the jail in the local district.



                                          C.

       Defense counsel has also asked for an examination

under U.S.C. § 4242 of Brown’s mental competency at the

time of the offense.

       Because of the circumstances presented in Brown’s

case,     including        the     results        of     the          preliminary

evaluation       by      Dr.     Shaffer,        the    court          finds   it

appropriate to order this evaluation as well. Should

Brown be determined mentally competent to proceed, it

is more convenient for all parties to make the insanity

determination now, rather than having to recommit and

send him off again for the determination.




                                      6
    Accordingly, the court will order that, if during

the course of Brown’s competency commitment, his mental

condition     permits        the     BOP      examiners        to     make     a

determination of whether he was insane at the time of

the charged violations, the examiners shall make such a

determination.          To the extent practicable, the insanity

evaluation should be conducted simultaneously, or in

seriatim, with the other ordered evaluations.



                                      D.

    Should        the     evaluator        find   Brown     competent         to

proceed,     the        evaluator     should,     if      feasible,        also

immediately       perform     a    ‘pre-sentencing        study’      of     him

pursuant     to     18     U.S.C.     §     3552(b),      to    avoid        any

additional delay from having to recommit Brown for this

study.      This court has held that, where there is a

reasonable basis to believe that a defendant’s mental

disease      or         defect--including          a      substance-abuse

disorder--contributed to the conduct alleged, the court

should    order     a    mental-health        evaluation.       See    United



                                      7
States    v.    Kimbrough,      No.       2:07cr260,    2018       WL   989541

(M.D.    Ala.    Feb.    20,   2018)       (Thompson,    J.);       see   also

United States v. Mosley, 277 F. Supp. 3d 1294 (M.D.

Ala.    2017)    (Thompson,         J.)   (discussing        the    issue   of

substance-abuse disorders in further detail).

       Here,    Brown    has   been       found   by    Dr.    Shaffer      to

exhibit manic symptoms, likely related to brain injury.

The court has reason to believe that Brown’s mental

disorders, and potentially other co-occurring cognitive

deficits or limitations, together or alone, contributed

to the violations with which he is charged.

       Should Brown be found competent to proceed and be

convicted of any violation, the court would order such

a   study       to      aid    in     fashioning        an     appropriate

disposition, by helping to determine (1) whether and

how Brown’s mental disorders and deficiencies, together

or alone, should mitigate the disposition; and (2) what

type of treatment, if any, he should receive during

supervised release or incarceration to prevent further

criminal activity and assist with rehabilitation. The



                                      8
BOP’s recommendations should, therefore, focus on the

dual, overlapping issues of mitigation and treatment:

the role, if any, of Brown’s possible mental disorders,

diminished or limited mental capacity, and substance

abuse,     together      or    alone,    may    have    played    in   his

charged conduct, and what treatment is recommended for

him   in   light    of    his    individual      characteristics       and

history.

      18 U.S.C. § 3552(b) authorizes the court to order

that a pre-sentencing study be done by the BOP upon the

finding of a “compelling reason” or where there are no

adequate professional resources available in the local

community to perform the study.                  In this case, the

court seeks a comprehensive, longitudinal evaluation of

Brown’s mental health to assess not only whether he

suffers     from     a    substance-abuse        disorder        and   any

co-occurring       mental     disorders    or    cognitive   deficits,

but how these disorders and deficits interact, if at

all, and to assist in the development of a specialized

treatment     plan,       in     light     of     his    mental-health



                                    9
diagnoses, that will help to ensure that he does not

continue     to     violate    the      law.      There    are    no    local

resources         available      that       can     provide       such      a

specialized, comprehensive, and longitudinal evaluation

in    the   local    jail,     where      Brown    is    currently      being

detained.     Also, defense counsel himself ask that such

an evaluation be done while Brown is housed at the BOP

facility. Because there are no adequate professional

resources available at the local jail; because Brown

will    already     be    in   BOP   custody       for    the    competency

evaluation;       and    because     Brown     wants      the    evaluation

himself, the court need not reach the issue of whether

there is a “compelling reason” for the inpatient study.



                                   E.

       In conclusion, the court wants the BOP to conduct

the    following     evaluations:         (1) Brown’s      competency      to

proceed      with       the    revocation         proceedings;         (2) if

necessary, a restoration evaluation; (3) Brown’s mental

state at the time of the alleged violations; (4) how



                                     10
mental      illness,         substance-abuse,                 and    cognitive

deficiencies or other limitations, together or alone,

may mitigate his alleged conduct; and (5) what type of

treatment, if any, he should receive in prison and/or

during      supervised        release            to         assist    in        his

rehabilitation.        All     of    these       evaluations         should      be

conducted     while        Brown     is     at        the     designated        BOP

facility,     in    one       stay        (reasonably          prolonged        if

necessary and feasible but within the time allowed by

applicable law), and, thus, without having to transfer

him back and forth between the examination site and the

local jail and so as to avoid unnecessary delay.

                                     ***

       Accordingly, it is ORDERED that defendant Brodrick

Brown’s motion for a mental-health evaluation (doc. no.

229) is granted as follows:

       (1) Pursuant to the provisions of 18 U.S.C. § 4241

and §§ 4247(b) & (c), the United States Marshal for

this     district     shall        immediately              remove   defendant

Brodrick    Brown     to    the    custody       of     the     warden     of    an



                                     11
appropriate BOP institution as may be designated by the

Attorney General, where he is to be committed for the

purpose of being observed, examined, and treated by one

or more qualified psychiatrists or psychologists at the

institution.          The   statutory       time        period    for      the

examination shall commence on the day defendant Brown

arrives at the designated institution.                   The examination

shall be conducted in the suitable facility closest to

the court, unless impracticable.

    (2) Pursuant to 18 U.S.C. § 4241 and 4242, the

examining psychiatrists or psychologists shall evaluate

whether defendant Brown is currently suffering from a

mental     disease     or    defect       rendering        him     mentally

incompetent     to    the    extent       that     he     is     unable     to

understand      the     nature      and     consequences           of      the

proceedings against him or to assist properly in his

defense.

    (3)    In   the    event      that   the     examiners       find     that

defendant Brown is suffering from a mental disease or

defect     rendering        him     mentally       incompetent,            the



                                    12
examining        psychiatrists         or        psychologists     shall,

pursuant    to     18    U.S.C.       § 4241(d)(1),       also   evaluate

whether there is a substantial probability that, in the

foreseeable       future,   he    will      attain    the   capacity    to

permit the proceedings to go forward.

       (4) During the time defendant Brown is at the BOP

facility, the examining psychiatrists or psychologists

shall evaluate whether Brown was insane at the time of

the     alleged    violations         of    the    conditions     of   his

supervised release.

       (5) Pursuant to 18 U.S.C. § 3552(b), during the

time    defendant       Brown    is    at    the    BOP   facility,    the

examining psychiatrists or psychologists shall evaluate

defendant     Brown’s       psychological          condition     for   the

purposes of sentencing and shall include their findings

in a report to be presented to this court.

           (a) To assist the court in assessing defendant

Brown’s culpability--as a mitigating factor--the study

shall    discuss     his    history        and    characteristics,     and

shall particularly address (i) whether he suffers from



                                      13
any mental disorder, including but not limited to a

substance-abuse disorder and any cognitive deficiencies

or other limitations, and if so, which ones; (ii) if he

has    any   mental    disorders,          substance-abuse         disorders,

and cognitive deficiencies, how, if at all, they relate

to or interact with each other, or may be viewed as

having       caused,        led     to,      or     contributed         to   a

substance-abuse disorder, if any; (iii) what role, if

any, his mental disorders, substance-abuse disorders,

and cognitive deficiencies or other limitations, alone

or together, played in his commission of the offenses

with    which    he    is    now    charged;       (iv)   how     his   mental

disorders,      substance-abuse            disorders,       and     cognitive

deficiencies, together or alone, may impact his ability

to refrain from engaging in future criminal activity,

and to meet other conditions of supervision, such as

attending       scheduled         meetings        with    his     supervising

officer.

             (b) In addition to assessing whether defendant

Brown        suffers         from         any       mental         disorders,



                                      14
substance-abuse        disorders,       and       cognitive           deficiencies

or    other      limitations,          the         study        shall      provide

recommendations         for     treatment          and        other     supportive

services    to    be    provided       to    him     while       on     supervised

release to improve the likelihood of him becoming a

productive       member       of     society        and       refraining        from

substance      abuse    and        criminal       activity.             The    study

should     address      his        offense        conduct,       his      personal

characteristics, history, and circumstances; his mental

health and history thereof; which treatment modalities,

treatment settings, and supportive or other services

are   likely     to    be   most     effective           in    helping        him    to

refrain     from       violating        conditions              of      supervised

release; which specific BOP programs are recommended,

and why, in the event that he is incarcerated for an

extended               period                of                time,                see

https://www.bop.gov/inmates/custody_and_care/docs/20170

914_BOP_National_Program_Catalog.pdf;                           and       whether,

assuming sincere and good-faith efforts on the part of

defendant Brown, relapse is to be reasonably expected.



                                       15
Among   other   issues,    the   study   shall   address   whether

there is any medication that can be used in conjunction

with any other treatment to address his disorders or

other mental-health problems, if any.

          (c) Finally, the study shall discuss any other

matters   the    BOP      believes    are   pertinent      to   the

sentencing factors set forth in 18 U.S.C. § 3553(a).

    DONE, this the 30th day of September, 2019.



                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
